DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10939360.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10939360, as follows:
Instant application:

1. A method for transmitting remaining minimum system information (RMSI) in a wireless network, wherein a physical broadcast channel (PBCH) provides a subset of minimum system information for random access and configurations for fetching RMSI, wherein RMSI is a remaining subset of the minimum system information, and wherein a number of synchronization signal (SS)/PBCH blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the method comprising: 


determining whether a SS/PBCH block in the SS burst set configures the RMSI; 

determining whether the first periodicity is greater than a predefined value; and (claim 4) 

in response to the SS/PBCH block configured the RMSI and the first periodicity is greater than the predefined value, transmitting one or more repeated RMSI within the first periodicity (claim 2).  

2. The method according to claim 1, wherein the transmitting the one or more repeated RMSI within the first periodicity comprises: transmitting the one or more repeated RMSI within the first periodicity based on one or more of: a second periodicity; a first redundancy version pattern; a first beam pattern; and a bitmap of one or more time windows within the first periodicity; wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.  
3. The method according to claim 2, wherein a bit in the bitmap indicates whether one of the one or more repeated RMSI is transmitted in a corresponding time window. 
 
4. The method according to claim 1, further comprising: transmitting the configured RMSI based on one or more of: a second redundancy version pattern; a second beam pattern; and a scheduling window that does not overlap with that of the SS burst set; wherein the one or more of the second redundancy version pattern, the second beam pattern, and the scheduling window is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.  

5. The method according to claim 1, wherein repetitive timing frequency positions of the one or more repeated RMSI are determined by one indicated by the SS/PBCH block in the SS burst set based on a predefined rule.  

6. A method for receiving remaining minimum system information (RMSI) in a wireless network, wherein a physical broadcast channel (PBCH) provides a first subset of minimum system information for random access and configurations for fetching RMSI, wherein RMSI is a remaining subset of the minimum system information, and wherein a number of synchronization signal (SS)/PBCH blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the method comprises: determining that the first periodicity is greater than a predefined value; determining whether a SS/PBCH block in the SS burst set configures the RMSI, based on a first subset of the minimum system information; and in response to the SS/PBCH block configured the RMSI and the first periodicity is greater than the predefined value, receiving one or more repeated RMSI within the first periodicity.  

7. The method according to claim 6, wherein the receiving the one or more repeated RMSI within the first periodicity comprises: receiving one or more repeated RMSI within the first periodicity based on one or more of: a second periodicity; a first redundancy version pattern; a first beam pattern; and a bitmap of one or more time windows within the first periodicity; wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the RMSI, in a higher layer message, or predefined. 
 
8. The method according to claim 7, wherein a bit in the bitmap indicates whether one of the one or more repeated RMSI is transmitted in a corresponding time window.  

9. The method according to claim 7, wherein there is a correspondence between the first periodicity and the second periodicity.  

10. The method according to claim 6, further comprising: receiving the configured RMSI based on one or more of: a second redundancy version pattern; a second beam pattern; and a scheduling window that does not overlap with that of the SS burst set; wherein the one or more of the second redundancy version pattern, the second beam pattern, and the scheduling window is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.
  
11. The method according to claim 6, wherein repetitive timing frequency positions of the one or more repeated RMSI are determined by one indicated by the SS/PBCH block in the SS burst set based on a predefined rule.  

12. A network device for transmitting remaining minimum system information (RMSI) in a wireless network, wherein a physical broadcast channel (PBCH) provides a subset of minimum system information for random access and configurations for fetching RMSI, wherein RMSI is a remaining subset of the minimum system information, and wherein a number of synchronization signal (SS)/PBCH blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the network device comprising: a processor; and a memory, the memory containing instructions which, when executed by the processor, cause the network device to perform operations to: determine whether a SS/PBCH block in the SS burst set configures the RMSI; determine whether the first periodicity is greater than a predefined value; and in response to the SS/PBCH block configured the RMSI and the first periodicity is greater than the predefined value, transmit one or more repeated RMSI within the first periodicity.  
13. The network device according to claim 12, wherein to transmit the one or more repeated RMSI within the first periodicity comprises operations to: transmit the one or more repeated RMSI within the first periodicity based on one or more of: a second periodicity; a first redundancy version pattern; a first beam pattern; and a bitmap of one or more time windows within the first periodicity; wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.  
14. The network device according to claim 13, wherein a bit in the bitmap indicates whether one of the one or more repeated RMSI is transmitted in a corresponding time window.  

15. The network device according to claim 12, further comprising operations to: transmit the configured RMSI based on one or more of: a second redundancy version pattern; a second beam pattern; and a scheduling window that does not overlap with that of the SS burst set; wherein the one or more of the second redundancy version pattern, the second beam pattern, and the scheduling window is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.  

16. The network device according to claim 12, wherein repetitive timing frequency positions of the one or more repeated RMSI are determined by one indicated by the SS/PBCH block in the SS burst set based on a predefined rule. 
 
17. A terminal device for receiving remaining minimum system information (RMSI) in a wireless network, wherein a physical broadcast channel (PBCH) provides a subset of minimum system information for random access and configurations for fetching RMSI, wherein RMSI is a remaining subset of the minimum system information in the RMSI, and wherein a number of synchronization signal (SS)/PBCH blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the terminal device comprising: a processor; and a memory, the memory containing instructions which, when executed by the processor, cause the terminal device to perform operations to: determine that the first periodicity is greater than a predefined value; determine whether a SS/PBCH block in the SS burst set configures the RMSI, based on a first subset of the minimum system information; and in response to the SS/PBCH block configured the RMSI and the first periodicity is greater than the predefined value, receive one or more repeated RMSI within the first periodicity.
  
18. The terminal device according to claim 17, wherein to receive the one or more repeated RMSI within the first periodicity comprises operations to: receive one or more repeated RMSI within the first periodicity based on one or more of: a second periodicity; a first redundancy version pattern; a first beam pattern; and a bitmap of one or more time windows within the first periodicity; wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.  
19. The terminal device according to claim 18, wherein a bit in the bitmap indicates whether one of the one or more repeated RMSI is transmitted in a corresponding time window. 
 
20. The terminal device according to claim 18, wherein there is a correspondence between the first periodicity and the second periodicity. 
 
21. The terminal device according to claim 17. further comprising operations to: receive the configured RMSI based on one or more of: a second redundancy version pattern; a second beam pattern; and a scheduling window that does not overlap with that of the SS burst set; wherein the one or more of the second redundancy version pattern, the second beam pattern. and the scheduling window is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.
  
22. The terminal device according to claim 17, wherein repetitive timing frequency positions of the one or more repeated RMSI are determined by one indicated by the SS/PBCH block in the SS burst set based on a predefined rule.
Patent No.10939360:

1. A method for receiving remaining minimum system information (RMSI) in a wireless network, wherein a number of synchronization signal (SS)/physical broadcast channel (PBCH) blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the method comprising: 

receiving a first subset of minimum system information on a PBCH, wherein RMSI is a remaining subset of the minimum system information; 

determining whether or not a SS/PBCH block in the SS burst set configures the RMSI, based on the first subset of the minimum system information; and 

in response to the SS/PBCH block in the SS burst set not configuring the RMSI, not to receive the RMSI within the first periodicity.

2. The method according to claim 1, further comprising: 

in response to the SS/PBCH block configuring the RMSI, receiving the configured RMSI within the first periodicity.

3. The method according to claim 2, wherein the configured RMSI and one or more repeated RMSI are respectively received in different time windows within the first periodicity.

4. The method according to claim 3, wherein before receiving the one or more repeated RMSI within the first periodicity, the method further comprising: 

determining that the first periodicity is greater than a predefined value.

5. The method according to claim 4, wherein receiving the one or more repeated RMSI within the first periodicity comprises: receiving the one or more repeated RMSI within the first periodicity based on one or more of a second periodicity, a first redundancy version pattern, a first beam pattern and a bitmap of one or more time windows within the first periodicity, wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the configured RMSI or in a higher layer message or predefined.

6. The method according to claim 5, wherein the bit map is used and wherein a bit in the bitmap indicates whether one of the one or more repeated RMSIs is transmitted in a corresponding time window.

7. The method according to claim 4, wherein repetitive timing frequency positions of the one or more repeated RMSIs are determined by the one indicated by the SS/PBCH block in the SS burst set based on a predefined rule.

8. The method according to claim 2, further wherein the receiving the configured RMSI within the first periodicity comprising: receiving the configured RMSI based on one or more of a second redundancy version pattern, a second beam pattern, and a scheduling window that does not overlap with that of the SS burst set, wherein the one or more of the second redundancy version pattern, the second beam pattern, and the scheduling window is indicated to a terminal device in the configured RMSI, in a higher layer message, or predefined.

9. A network device for transmitting remaining minimum system information (RMSI) in a wireless network, wherein a number of synchronization signal (SS)/physical broadcast channel (PBCH) blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the network device comprising: a processor; and a memory containing instructions which, when executed by the processor, cause the network device to: broadcast a first subset of minimum system information on a PBCH, wherein RMSI is a remaining subset of the minimum system information; determine whether or not a SS/PBCH block in the SS burst set configures the RMSI; in response to determining the SS/PBCH block in the SS burst set not to configure the RMSI, not to transmit the RMSI within the first periodicity; and in response to determining the SS/PBCH block in the SS burst set configures the RMSI, transmit the RMSI within the first periodicity.

10. The network device according to claim 9, further comprising: determining that the first periodicity is greater than a predefined value, before transmitting one or more repeated RMSI within the first periodicity.

11. The network device according to claim 10, further to: transmit the one or more repeated RMSI within the first periodicity based on one or more of a second periodicity, a first redundancy version pattern, a first beam pattern and a bitmap of one or more time windows within the first periodicity, wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the RMSI, in a higher layer message, or predefined.

12. The network device according to claim 9, wherein a slot-based or non-slot-based scheduling is predefined for RMSI transmission.

13. A terminal device for receiving remaining minimum system information (RMSI) in a wireless network, wherein a number of synchronization signal (SS)/physical broadcast channel (PBCH) blocks comprise a SS burst set which is transmitted periodically with a first periodicity, the terminal device comprising: a processor; and a memory containing instructions which, when executed by the processor, cause the terminal device to: receive a first subset of minimum system information on a PBCH, wherein RMSI is a remaining subset of the minimum system information; determine whether or not a SS/PBCH block in the SS burst set configures the RMSI, based on the first subset of the minimum system information; in response to the SS/PBCH block in the SS burst set not configuring the RMSI, not to receive the RMSI within the first periodicity.

14. The terminal device according to claim 13, further to: in response to the SS/PBCH block configuring the RMSI, receive the configured RMSI within the first periodicity.

15. The terminal device according to claim 14, wherein before receiving one or more repeated RMSI within the first periodicity, the terminal device further to determine that the first periodicity is greater than a predefined value.

16. The terminal device according to claim 15, further to: receive one or more repeated RMSI within the first periodicity based on one or more of a second periodicity, a first redundancy version pattern, a first beam pattern and a bitmap of one or more time windows within the first periodicity, wherein the one or more of the second periodicity, the first redundancy version pattern, the first beam pattern and the bitmap is indicated to a terminal device in the configured RMSI or in a higher layer message or predefined.

17. The terminal device according to claim 14, when receiving the configured RMSI within the first periodicity, the terminal device to: receive the configured RMSI based on one or more of a second redundancy version pattern, a second beam pattern, and a scheduling window that does not overlap with that of the SS burst set, wherein the one or more of the second redundancy version pattern, the second beam pattern, and the scheduling window is indicated to a terminal device in the configured RMSI, in a higher layer message, or predefined.

18. The terminal device according to claim 14, wherein the configured RMSI and one or more repeated RMSI are respectively received in different time windows within the first periodicity.

19. The terminal device according to claim 14, wherein a slot-based or non-slot-based scheduling is predefined.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641